DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
Claims 25, 31, 32, 34, 35, 37 and 39 have been amended.  Claims 25, 27-28, 30-41 and 48 are currently pending and under examination.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 34-41 are objected to because of the following informalities:  
In claim 34, applicants claim “A flame-retarded plastics composition comprising…(A) 30 to 99.9 wt% of at least one plastic selected from…”
(A) allows for the inclusion of only one plastic.  Please amend to claim “A flame-retarded plastic composition…” to ensure proper antecedent basis throughout the claims.
Please then amend claims 35-39 to claim “The flame-retarded plastic composition of claim 34…”
Please then also amend claim 38 to claim “based on the total weight of the flame-retarded plastic composition…” for each of components (A)-(D).
In claim 40, please amend “esters” to “ester” to ensure proper antecedent basis with claim 25 which claims at least one halogen-free sulfonic ester and/or at least one halogen free sulfinic ester.
In claims 40-41, please amend “plastics” to “plastic” to ensure proper antecedent basis with claim 25 which claims imparting flame retardancy to a plastic.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 25, 27, 28, 30-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2009/0286060) in view of Troutman (US 7,084,196), and further in view of Menozzi (US 2017/0043931), Pfaendner (WO 2016/042040) and Hahn (US 2011/0196052).  For convenience, the English language equivalent of WO ‘040, US 2017/0260366, will be cited below.
Sala teaches a degradable polymer article containing (A) a natural or synthetic polymer and (B) a degradation accelerator (p. 1, [0010]), where compound (B) is taught as being contained in an amount of 0.01-10 wt% (p. 17, [0200]), exemplifying a composition comprising LLDPE and 0.4 wt% of N-p-toluene-4-sulfonyloxyphthalimide, shown below (p. 30, Table 1, Film 8): 

    PNG
    media_image1.png
    106
    256
    media_image1.png
    Greyscale
 .
Modifying the above example to contain 0.01-10 wt% of N-p-toluene-4-sulfonyloxyphthalimide is prima facie obvious, as this modification is suggested by the teachings of Sala, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Sala teaches the possible inclusion of flameproofing agents (p. 13, [102]); however, does not teach the compound (B) as a flame retardant or flame retardant synergist.
Troutman teaches flame retardant polyolefins comprising (i) a nitroxyl stabilizer and (ii) a at least one compounds selected from brominated flame retardants, phosphorus containing flame retardants and inorganic flame retardants (col. 2, l. 58 to col. 3, l. 12), where the phosphorus containing flame retardants and inorganic flame retardants meets applicants’ (iii) and (i), respectfully.
Menozzi teaches oxygen-scavenging compositions containing a polymeric resin and an organic oxidation additive based on a cyclic oxyimide, specifically teaching the following (p. 3):

    PNG
    media_image2.png
    475
    330
    media_image2.png
    Greyscale
, 
specifically teaching the polymeric resin as thermoplastic polyolefins and the organic oxidation additive as the following (p. 4): 

    PNG
    media_image3.png
    102
    234
    media_image3.png
    Greyscale

Pfaendner teaches oxyimides as flame retardants, teaching that upon cleavage, radicals are produced in the case of fire, which radicals become involved in the decomposition process of the polymer and hence cause the flame retardant effect (p. 1, [0004).
Hahn teaches flame retardant synergists to include compounds that comprise or liberate nitroxyl radicals (p. 2, [0061]).
Therefore, Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical species, which is active towards the oxidation of polyolefin substrates, which can be triggered by heat, wherein the oxidation can occur in the absence of other compounds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have use the flame retardants of Troutman as the flameproofing agents in Sala, as Troutman teaches that these compounds are suitable flameproofing agents for polyolefins, and when used in combination with nitroxyl forming compounds, flame retardant synergism is provided, as Hahn further supports that nitroxyl forming compounds act as flame retardant synergists.  
As to claims 34-38, Sala exemplifies a composition comprising 0.10 wt% tris[2,4-di-t-butylphenyl]phosphite (p. 29, [0297]), which meets applicants’ component (D), and Troutman exemplifies the inclusion of 5 wt% DBDPO (decabromodiphenyl oxide) in combination with 0.25 wt% nitroxyl radical (col. 25-26, Example 3, Formulation 5), teaching that the examples are repeated using ammonium polyphosphate in place of the brominated flame retardant, teaching that the samples containing the nitroxyl radical and classic flame retardants exhibit flame retardancy (col. 32, Example 23).
As to claim 39, Sala teaches the compositions as suitable for use in forming films, sheets, bags, bottles, packages, agricultural articles, building films, etc. (p. 15, [0142]-[0149]) and Troutman exemplifies the preparation of flame retardant polyethylene fibers (col. 26), also teaching suitable articles to include blow molded bottles, wire and cable housing (col. 30, ll. 40-50).
As to claims 40 and 41, Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide acts as a degradation accelerator, which would reduce the molecular weight of the resin.

Claims 25, 27, 28, 30-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Troutman (US 7,084,196) in view of Menozzi (US 2017/0043931) and Hahn (US 2011/0196052), optionally in view of Sala (US 2009/0286060).
Troutman teaches flame retardant polyolefins comprising an effective flame retarding amount of a mixture of a synergist compound and a known organic or inorganic flame retardant, the mixture comprising (i) a nitroxyl stabilizer and (ii) a at least one compounds selected from brominated flame retardants, phosphorus containing flame retardants and inorganic flame retardants (col. 2, l. 58 to col. 3, l. 12).
Menozzi teaches oxygen-scavenging compositions containing a polymeric resin and an organic oxidation additive based on a cyclic oxyimide, specifically teaching the following (p. 3):

    PNG
    media_image2.png
    475
    330
    media_image2.png
    Greyscale
, 
specifically teaching the polymeric resin as thermoplastic polyolefins and the organic oxidation additive as the following (p. 4): 

    PNG
    media_image3.png
    102
    234
    media_image3.png
    Greyscale

Therefore, Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical species, which is active towards the oxidation of polyolefin substrates, which can be triggered by heat, wherein the oxidation can occur in the absence of other compounds.
Hahn teaches flame retardant synergists to include compounds that comprise or liberate nitroxyl radicals (p. 2, [0061]).
Sala exemplifies a composition comprising LLDPE and 0.4 wt% of N-p-toluene-4-sulfonyloxyphthalimide, shown below (p. 30, Table 1, Film 8): 

    PNG
    media_image1.png
    106
    256
    media_image1.png
    Greyscale
 , 
teaching the possible inclusion of flameproofing agents (p. 13, [102]), showing that N-p-toluene-4-sulfonyloxyphthalimide can be used in combination with conventional polyolefin flameproofing agents.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used N-p-toluene-4-sulfonyloxyphthalimide as the nitroxyl forming compound in Troutman, as Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical triggered by heat which is active towards the oxidation of polyolefins, where Hahn offers additional support that nitroxyl forming compounds act as flame retardant synergists and Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide can be used in combination with flameproofing agents in a polyolefin resin.
Troutman in view of Menozzi, Hahn and optionally Sala is prima facie obvious over instant claims 25, 27, 28 and 30-33.
As to claims 34-38, Troutman exemplifies a composition comprising 94.75 wt% polypropylene, 0.05 wt% hydroxylamine compound, 0.05 wt% calcium stearate, 0.25 wt% nitroxyl radical forming compound and 5 wt% DBDPO (decabromodiphenyl oxide) (col. 25-26, Example 3, Formulation 5).  Troutman repeats this example where the brominated flame retardant is replaced with ammonium polyphosphate (col. 32, Example 23).
As to claim 39, Troutman exemplifies the preparation of flame retardant polyethylene fibers (col. 26), also teaching suitable articles to include blow molded bottles, wire and cable housing (col. 30, ll. 40-50).
As to claims 40 and 41, Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide also acts as a degradation accelerator, which would reduce the molecular weight of the resin.

Response to Amendment
The declaration under 37 CFR 1.132 filed July 26, 2022 is insufficient to overcome the rejections based upon Troutman or Sala as set forth in the last Office action because:  applicants showing is not convincing.
Applicants attempt to show that the composition exemplified by Sala (LLDPE and 0.4 wt% of N-p-toluene-4-sulfonyloxyphthalimide) does not provide any flame retardancy, and that the combination of such sulfonic ester with an inorganic phosphorus flame retardant provides synergism. 
Firstly, applicants only show that the use of 0.4 wt%, as in Sala, does not affect the UL94 rating.  The remaining examples in the declaration use 2 wt%, which is much more than 0.4 wt%, where Sala does suggest the inclusion of up to 10 wt%.  
Secondly, applicants show in the instant specification that the presence of the sulfonic ester alone does actually affect the flame retardancy when used alone.  See instant specification, p. 63, shown below:

    PNG
    media_image4.png
    448
    642
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    54
    603
    media_image5.png
    Greyscale

This is contrary to the following statement made by applicants, shown below, as “flame retardancy” can be determined by a number of methods:

    PNG
    media_image6.png
    112
    628
    media_image6.png
    Greyscale


Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive, as applicants only arguments are used in response to the declaration, which is addressed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766